Exhibit 10.3

 

[g52441kki001.jpg]

 

TENET HEALTHCARE CORPORATION

 

TERMS AND CONDITIONS OF STOCK AWARDS GRANTED [DATE]

 

The Compensation Committee (the “Committee”) of the Board of Directors of Tenet
Healthcare Corporation (the “Company”) is authorized under the Company’s 2001
Stock Incentive Plan, as amended (the “Plan”) to make awards of Non-qualified
Options (“Options”) and Restricted Units (herein referred to collectively as
“Stock Awards”) and to determine the terms of those Stock Awards.

 

On [Grant Date] (the “Grant Date”), the Committee granted you Options and
Restricted Units evidenced by your Compensation Overview.  The Compensation
Overview specifies the number of Options and Restricted Units which have been
awarded to you.  The Options and Restricted Units were granted by the Committee
subject to the terms and conditions set forth below.  The Options and Restricted
Units also are subject to the terms and conditions of the Plan, which is
incorporated herein by this reference.  Each capitalized term not otherwise
defined herein shall have the meaning given to such term in the Plan.

 

1.               Grant.  The Committee has granted you Options and Restricted
Units in consideration for services to be performed by you for the Company or a
Business Unit of the Company.

 

2.               Exercise Price and Expiration of Options.  The exercise price
of Options is $       .  Options expire on [Expiration Date] (the “Expiration
Date”), subject to Section 16 of the Plan which governs the treatment of Stock
Awards if you cease to be an Employee.  Pursuant to Section 14(d)(ii)(F) of the
Plan, which governs the treatment of Stock Awards following a Change in Control,
in the event of a termination of your employment by the Company without cause
following a Change in Control, and notwithstanding Section 16 of the Plan,
Options exercisable at the time of such termination will remain exercisable
until the earlier to occur of (a) the date that is three years from the date of
such termination, or (b) the Expiration Date.

 

3.               Vesting.  Subject to your meeting all of the terms and
conditions set forth in the Plan, including without limitation Section 16 which
governs the treatment of Stock Awards if you cease to be an Employee, the Stock
Awards shall vest as follows: (a) one-third of the Stock Awards shall vest on
the first anniversary of the Grant Date, (b) one-third of the Stock Awards shall
vest on the second anniversary of the Grant Date, and (c) one-third of the Stock
Awards shall vest on the third anniversary of the Grant Date.

 

4.               Tax Withholding.  Upon the exercise of Options or the vesting
of Restricted Units, you will recognize ordinary income.  The Company is
required to withhold payroll taxes due with respect to that ordinary income. 
Pursuant to the Plan, at its option the Committee either may (1) have the
Company withhold shares of Common Stock having a Fair Market Value equal to the
amount of the minimum tax withholding, or (2) require you to pay to the Company
the amount of the tax withholding.

 

5.               Rights as Shareholder.  You shall not have any rights of a
shareholder prior to the exercise of Options or vesting of Restricted Units, at
which time you will have all of the rights of a shareholder with respect to the
shares of Common Stock received upon the exercise of those Options or vesting of
those Restricted Units, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto.

 

6.               Transferability.  The Options and Restricted Units may not be
transferred, assigned or made subject to any encumbrance, pledge or charge.

 

7.               Effect on Other Employee Benefit Plans.  The value of the
Options or Restricted Units evidenced by this Certificate shall not be included
as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or a Business Unit, except as such plan otherwise expressly provides.

 

8.               No Employment Rights.  Nothing in this Agreement will confer
upon you any right to continue in the employ or service of the Company or any
Business Unit or affect the right of the Company or a Business Unit to terminate
your employment at any time with or without cause.

 

9.               Amendment.  By written notice to you, the Committee reserves
the right to change the provisions of any Options or Restricted Units that have
not yet vested in any way the Committee may deem necessary or advisable to carry
out the purpose of the grant of the Options or Restricted Units as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling or judicial decisions.

 

10.         Severability.  If any term or provision of this Grant is declared by
any court or government authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any term or provision of this Grant not
declared to be unlawful or invalid.  Any term or provision of this Grant so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to such term or provision to the fullest extent possible
while remaining lawful and valid.

 

11.         Construction.  A copy of the Plan has been made available to you and
additional copies of the Plan are available upon request to the Company’s
Corporate Secretary at the Company’s principal executive office during normal
business hours.  To the extent that any term or provision of this Grant violates
or is inconsistent with an express term or provision of the Plan, the Plan term
or provision shall govern and any inconsistent term or provision in this Grant
shall be of no force or effect.

 

12.         Binding Effect and Benefit.  This Grant shall be binding upon and,
subject to the terms and conditions hereof, inure to the benefit of the Company,
its successors and assigns, and the recipient and his or her successors and
assigns.

 

13.         Entire Understanding.  This Grant embodies the entire understanding
and agreement of the Company and you in relation to the subject matter hereof,
and no promise, condition, representation or warranty, expressed or implied, not
herein stated, shall bind the Company or you.

 

14.         Governing Law.  This Grant shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

--------------------------------------------------------------------------------